LAMM, J.
I concur in paragraphs one and two of the opinion of my Brother Gantt and dissent as to the others.
(1) The admissions inferable from the form of submission under the pleadings warrant the conclusion that relators have sufficiently tested their rights below before applying here for a writ of prohibition.
(2) Furthermore, while the petition for injunction in Judge Williams’ court makes allegations that the present relators, defendants there,' have violated our statutes relating to pools, combinations and trusts in restraint of trade, competition, etc., yet I think those allegations are somewhat by way of coloring matter, or explanatory of the heart of the bill, and are made not otherwise than by way of inducement. They do not constitute a cause of action to themselves. The life of the bill was injunctive relief, to restrain putting in operation a three-cent fare. The naked question, then, stripped of all explanatory and extraneous matter, is whether a State court may assume jurisdiction in a matter or thing on which a Federal court has laid its hands and of which it has drawn to-itself jurisdiction — upon which it has adjudicated and whose decree is appealable (not here, but) to the only court *268having appellate supervisory power, vis-, the United States Court of Appeals, or the United States Supreme Court?
That my Brother Gantt has reasoned soundly on that proposition is clear. This is a government of law. In final analysis the law is what the lawmaker says, plus the courts’ interpretation, plus what they say about its constitutionality. That Federal Courts have jurisdiction to declare a State statute void as in conflict with provisions of the Constitution of the United States ought not to be denied at this day— either directly or by way of inference or argument. Nor ought there to be any hostility shown by State courts to the esercise of such power, because it is imbedded in principle and is part and parcel of our form of government. It requires little prophetic vision to see the confusion, the bitterness and civil strife resulting from conflicts in jurisdiction, from armed squabbles between sheriffs acting under orders of State courts and marshals acting tmder orders of circuit courts of the United States, if any other view be allowed. To be respected courts must respect each other. Should courts, whether Federal or State 'under a bounden duty to proceed in administering justice with calmness and dignity, set out on the road inevitably leading up to such conflicts of jurisdiction? Is jurisdiction a mere matter of power or caprice? If the Federal court assume it in the first instance (as here) may the State court take it away directly if it has the might? Or circumscribe it, baffle it or whittle it away by ingenious indirection? Or may two courts proceed on contrary theories at the selfsame time and grind a litigant between the upper and nether mill stones of jurisdiction? The one saying aye and the other nay and each speaking an imperative voice?
*269In the old days on the border Rob Roy and his clan had a property notion based on power alone. Of them it was said that:
“The good old rule
Sufficeth them — the simple plan,
That they should take who have the power,
And they should keep who can.”
Such “simple plan” has no place in jurisprudence when applied to jurisdiction. So, what a State court may not seize with power, directly, it may not take in a roundabout way by “inching” over on the edges, or getting the same result by indirection.
I think the rule should go to keep the circuit court of St. Louis within the orbit of its proper jurisdiction as a State court. The decree of the Federal Court in the rate case until reversed or modified must be acquiesced in by the judicial powers of the State.
(3) But I do not agree that a prosecuting attorney of a county, suing in the name of the State for a violation of State laws in a matter affecting the whole State in the enforcement of law, may not sue out a temporary writ of injunction without giving bond. And I do not agree that the Attorney-General has power different in quality in that behalf than a prosecuting attorney. Doubtless the court ought not to grant such temporary writ where the interests of justice may be subserved by issuing but one writ and that a final one after a full hearing. To construe the statute in any other way invites violation of law. No adequate relief in the form of enjoining a violation of law and in recompense for damages to the general public could be attained, in inflamed instances, if a writ of injunction was withheld until a final hearing, unless bond is given. To exact a bond in all cases before a temporary writ issued to restrain a flagrant violation of the anti-trust law paralyzes the law. This because we ought to take judicial notice of that fact that pro*270secuting attorneys cannot or would not give bond. I think the lawmakers knew that fact and provided against it in the statute in order to pave the way andmake it straight for law enforcement. Why should they give bond in prosecutions in the name of the State and leave the violators of the law to proceed (without any indemnity on their part) to violate the law?
(4) I doubt too the construction put by my brother upon.our statute leveled at unlawful pools and trusts having for their purpose the restraint of trade and the destruction of competition. As I gather it his view is that the laws invoked here are not leveled at combinations relating to passenger rates. It seems to me that construction is not a necessary one, that it unnecessarily establishes a great defect in the law which an allowable construction will prevent.
(5) Nor am I willing for a final writ to go in behalf of one of the relators, the Missouri, Kansas and Texas Railway Company. We have been informed by a pleading in the nature of a supplemental return that that individual relator is in contempt of the writ of injunction issued by Judge Williams. We know that relator came here asking for prohibition on the theory that it was bound hand-and-foot by the writ of injunction. Its plea charges a great wrong was done it by tying its hands and robbing it of the relief granted by the Federal decree. The discretionary power of this court was invoked to issue the extraordinary writ of prohibition in order that the decree it had won might be carried out. We were urged to an immediate hearing and an immediate determination in order to grant relief from a situation said to be intolerable. Now how did the act of that relator keep pace with its plea? Not content to await our final determination of its right to relief, that relator took the law into its own hands and proceeded to violate the injunction and do-as it pleased to do. Therefore, as long as we have a *271discretion, it. is entitled to no relief from us and the final rule should be so modified as to either strike its name from the petition for prohibition, or to leave that relator open to a trial in proceedings in contempt in Judge Williams’ court, if he should issue a citation in that behalf and if it could be sustained — on which question I say nothing.
What I say in this regard should go with this explanation, vis., learned counsel representing the Missouri, Kansas and Texas Railway Company in this court is acquit of all blame for the violation of the injunction; for the presumption must be indulged that he would not advise such irregular, defiant and demoralizing course, and that the contempt of that relator for the State’s injunction could not have sprung from him, an officer of this court in the very act of appealing here for relief in the name of the law itself.